      6:19-cv-01155-MGL        Date Filed 09/30/20       Entry Number 22       Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

DIANDREA JOHNSON,                                §
               Plaintiff,                        §
                                                 §
                                                 §
vs.                                              § CIVIL ACTION NO. 6:19-1155-MGL-KFM
                                                 §
ANDREW SAUL,                                     §
Commissioner of Social Security                  §
Administration,                                  §
                    Defendant.                   §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
          AND AFFIRMING DEFENDANT’S DECISION TO DENY BENEFITS

       This is a Social Security appeal in which Plaintiff Diandrea Johnson (Johnson) seeks judicial

review of the final decision of Defendant Andrew Saul (Saul) denying her claim for disability

insurance benefits (DIB).     The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Saul’s decision be

affirmed. The Magistrate Judge filed the Report in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
     6:19-cv-01155-MGL         Date Filed 09/30/20      Entry Number 22        Page 2 of 11




accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on June 3, 2020, Johnson filed her objections on July

2, 2020, and Saul filed his reply to Johnson’s objections on July 16, 2020. The Court has reviewed

Johnson’s objections, but holds them to be without merit. It will therefore enter judgment

accordingly.

       On March 27, 2018, Johnson filed her application for DIB. She contends her disability

commenced on December 2, 2015.           Saul denied Johnson’s application initially and upon

reconsideration. Johnson then requested a hearing before an Administrative Law Judge (ALJ),

which the ALJ conducted on November 20, 2018.

       On December 4, 2018, the ALJ issued a decision holding Johnson was not disabled. The

Appeals Council denied Johnson’s request for review of the ALJ’s decision. Johnson then filed this

action for judicial review with the Court on April 19, 2019.

       For purposes of determining whether one is entitled to disability benefits, the term

“disability” is defined as an “inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months.” 20

C.F.R. § 404.1505(a).

       The Agency has established a five-step sequential evaluation process for determining if a

person is disabled. 20 C.F.R. §§ 404.1520(a), 416.920(a). The five steps are: (1) whether the

claimant is currently engaging in substantial gainful activity; (2) whether the claimant has a

medically determinable severe impairment(s); (3) whether such impairment(s) meets or equals an


                                                2
     6:19-cv-01155-MGL          Date Filed 09/30/20       Entry Number 22         Page 3 of 11




impairment set forth in the Listings; (4) whether the impairment(s) prevents the claimant from

returning to his past relevant work; and, if so, (5) whether the claimant is able to perform other work

as it exists in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(I)-(v), 416.920(a)(4)(I)-(v).

       Under 28 U.S.C. § 636(b)(1), a district court is required to conduct a de novo review of those

portions of the Magistrate Judge’s Report to which a specific objection has been made. The Court

need not conduct a de novo review, however, “when a party makes general and conclusory

objections that do not direct the court to a specific error in the [Magistrate Judge’s] proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R.

Civ. P. 72(b).

       It is the plaintiff’s duty both to produce evidence and prove he is disabled under the Act. See

Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). Nevertheless, the ALJ is to develop the record

and when he “fails in his duty to fully inquire into the issues necessary for adequate development

of the record, and such failure is prejudicial to the claimant, the case should be remanded.” Marsh

v. Harris, 632 F.2d 296, 300 (4th Cir. 1980).

       It is also the task of the ALJ, not this Court, to make findings of fact and resolve conflicts

in the evidence. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). “It is not within the

province of this [C]ourt to determine the weight of the evidence; nor is it [the Court’s] function to

substitute [its] judgment for that of [the defendant] if [the] decision is supported by substantial

evidence.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

       In other words, the Court “must sustain the ALJ’s decision, even if [it] disagree[s] with it,

provided the determination is supported by substantial evidence.” Smith v. Chater, 99 F.3d 635, 638




                                                  3
     6:19-cv-01155-MGL          Date Filed 09/30/20      Entry Number 22        Page 4 of 11




(4th Cir. 1996). Under the substantial evidence standard, the Court must view the entire record as

a whole. See Steurer v. Bowen, 815 F.2d , 1249, 1250 (8th Cir. 1987).

         “[T]he substantial evidence standard presupposes a zone of choice within which the

decisionmakers can go either way, without interference by the courts. An administrative decision

is not subject to reversal merely because substantial evidence would have supported an opposite

decision.” Clarke v. Bowen, 843 F.2d 271, 272-73 (8th Cir. 1988) (citations omitted) (internal

quotation marks omitted) (alteration omitted). Put differently, if the ALJ’s “dispositive factual

findings are supported by substantial evidence, they must be affirmed, even in cases where contrary

findings of an ALJ might also be so supported.” Kellough v. Heckler, 785 F.2d 1147, 1149 (4th Cir.

1986).

         Johnson makes two objections to the Report. First, she insists the Magistrate Judge erred

in suggesting the ALJ properly evaluated the United States Department of Veterans Affairs (VA)

rating decision. According to Johnson, although “the ALJ analyzed some evidence from the VA

Medical Center, there is no indication that the ALJ considered all of the supporting evidence

underlying the VA’s finding of individual unemployability.” Objections at 3 (internal quotation

marks omitted).

         As the Magistrate Judge noted, in the VA’s March 16, 2018, decision concerning Johnson,

                it declared [Johnson] 90% disabled with individual unemployability.
                The VA decision indicated that medical evidence reviewed supported
                a 50% rating for [Johnson’s] migraines, 30% rating for chronic
                constipation, and that [she] was entitled to individual
                unemployability. The VA disability rating included a section entitled
                “evidence,” which set forth the documents considered by the VA in
                making its decision.

Report at 5.


                                                 4
     6:19-cv-01155-MGL          Date Filed 09/30/20       Entry Number 22          Page 5 of 11




       For claims such as this that were filed on or after March 27, 2017, the Social Security

regulation concerning the ALJ’s consideration of a disability determination such as this provides as

follows:

               Other governmental agencies and nongovernmental entities—such as
               the Department of Veterans Affairs . . . — make disability, blindness,
               employability, Medicaid, workers' compensation, and other benefits
               decisions for their own programs using their own rules. Because a
               decision by any other governmental agency or a nongovernmental
               entity about whether you are disabled, blind, employable, or entitled
               to any benefits is based on its rules, it is not binding on us and is not
               our decision about whether you are disabled . . . under our rules.
               Therefore, . . . we will not provide any analysis in our determination
               or decision about a decision made by any other governmental agency
               or a nongovernmental entity about whether you are disabled, . . .
               employable, or entitled to any benefits. However, we will consider
               all of the supporting evidence underlying the other governmental
               agency or nongovernmental entity's decision that we receive as
               evidence in your claim.

20 C.F.R. § 404.1504.

       There are two primary problems with Johnson’s first objection. First, Johnson’s bare

conclusory claim the ALJ failed to consider “all of the supporting evidence underlying the VA’s

finding of individual unemployability[,]” Objections at 3, without more, is unconvincing. And, her

more specific statement that the ALJ neglected to take into account “the VA finding that [her]

combined impairments rendered her unemployable,” id. at 2, misses the mark.

       As the Court noted above, 20 C.F.R. § 404.1504 states the ALJ “will not provide any

analysis in our determination or decision about a decision made by any other governmental agency

or a nongovernmental entity about whether you are disabled, . . .employable, or entitled to any

benefits.” Id. Further, it is well established that the ALJ’s failure to provide a point-by-point

discussion of each individual piece of evidence does not amount to a conclusion she neglected to


                                                  5
     6:19-cv-01155-MGL          Date Filed 09/30/20       Entry Number 22          Page 6 of 11




consider it. See Reid v. Commissioner of Social Sec., 769 F.3d 861, 865 (4th Cir. 2014) (“[T]here

is no rigid requirement that the ALJ specifically refer to every piece of evidence in his decision[.]”)

(citation omitted) (internal quotation marks omitted).

       The second problem with this objection is that the ALJ specifically stated she had considered

all the evidence in the record. See Administrative Record at 18 (“After careful consideration of all

the evidence, I conclude [Johnson] has not been under a disability within the meaning of the Social

Security Act” during the relevant time period.). As per Fourth Circuit precedent, when “the ALJ . . .

state[s] that the whole record was considered, and, absent evidence to the contrary, [the Court is to]

take her at her word.” Reid, 769 F.3d at 865. Or, as the Tenth Circuit put it, “[O]ur general practice,

which we see no reason to depart from here, is to take a lower tribunal at its word when it declares

that it has considered a matter.” Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005).

Inasmuch as Johnson has neglected to provide any competent evidence the ALJ failed to consider

the entire record, except to argue the ALJ did not discuss each piece of it, the Court will overrule

Johnson’s first objection to the Report.

       In Johnson’s second objection, she maintains the Magistrate Judge is mistaken in concluding

the ALJ adequately discussed Johnson’s mental residual functional capacity (RFC). The ALJ

concluded Johnson had “moderate” limitations interacting with others, specifically stating Johnson

               alleged that she has difficulty in engaging in social activities, getting
               along with others, dealing appropriately with authority, although she
               has never been fired for this, and spending time in crowds. However,
               according to her statements, [Johnson] is able to shop, spend time
               with friends and family, attend church, take public transportation, and
               live with others. Finally, the medical evidence shows that [Johnson]
               had a good rapport with providers, was described as pleasant and
               cooperative, had good interactions with non-medical staff, and
               appeared comfortable during appointments. The record supports a
               moderate limitation.




                                                  6
     6:19-cv-01155-MGL          Date Filed 09/30/20       Entry Number 22        Page 7 of 11




A.R. at 22. In determining Johnson’s RFC, the ALJ limited her to “occasional interaction with the

public.” A.R. at 23.

       Johnson offers four subparts to her second objection. In the first subpart, she argues “facts

and records showing that Johnson’s mood was depressed at times and her affect congruent and other

mental status examination findings do not explain away the ALJ’s failure to include limitations

related to co-workers and supervisors.” Objections at 4 (citation omitted) (internal quotation marks

omitted). The Court is unconvinced.

       There is substantial evidence in the record to support a conclusion there was no need to

include such limitations. After all, two state agency doctors, Dr. Silvie Ward and Dr. Larry Clanton,

both concluded Johnson “is able to respond appropriately to supervision, co-workers and usual work

situations, but would perform best in settings that do not require on-going interaction with the

public.” A.R. at 73, 92.

       In addition, as the Magistrate Judge noted, “the hypothetical presented to the vocational

expert included a limitation to ‘occasional interaction with the public, co-workers, and supervisors.”

Report at 11 (quoting the A.R. at 58). Thus, the hypothetical included the limitations Johnson says

was incorrectly omitted from the RFC.

       Having considered this fact, the Court agrees with the rationale of its fellow Fourth Circuit

district court when faced with a similar scenario: “Because the representative jobs relied on by the

ALJ in determining that Plaintiff is not disabled were explicitly confirmed [by the vocational expert]

to include the limitations Plaintiff argues were improperly omitted from her RFC, failure to include

such limitations in the RFC is harmless error and does not necessitate remand.” Fredell v. Berryhill,

Civil Action No. 1:18-296, 2019 WL 7559670, at *3, n.1 (W.D.N.C. 2019).




                                                  7
     6:19-cv-01155-MGL          Date Filed 09/30/20       Entry Number 22           Page 8 of 11




       In the second subpart of this objection, Johnson asserts the Magistrate Judge misinterprets

Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015) (holding the ALJ’s failure to explain how the RFC

accounted for the claimant’s limitations in concentration, persistence, or pace was reversible error).

Johnson takes issue with the Magistrate Judge’s conclusion her “case is distinguishable from Mascio

because the ALJ’s decision ‘specifically addresses [Johnson’s] moderate limitation in interacting

with others[.]’” Objections at 4 (quoting the Report at 10. “But[,] according to Johnson,

“interacting with others is not limited to just interacting with the public.” Id.

       The gist of Johnson’s argument appears to be that Mascio instructs the ALJ to review all the

evidence and explain the decision in detail. For Johnson, that means the ALJ should have

considered, discussed, and then included in the RFC limitations on her interaction with co-workers

and supervisors. The Court is unpersuaded.

       As the Court has already noted, in the RFC, the ALJ set forth a limitation regarding

Johnson’s interaction with the public; and there is substantial evidence to support her not providing

any limitations related to her co-workers and supervisors. Nevertheless, the hypothetical the ALJ

posed to the vocational expert contained limitations on Johnson’s interactions with the public, co-

workers, and supervisors.

       In the third subpart of Johnson’s second objection, she alleges the Magistrate Judge erred

in not suggesting the Court reverse the ALJ inasmuch as “the ALJ’s decision provides no

explanation or indication of what [she] found with regard[ ] to interaction with co-workers and

supervisors in light of positive in findings . . . associated with interacting with others.” Objections

at 5. The Court disagrees.




                                                  8
     6:19-cv-01155-MGL            Date Filed 09/30/20    Entry Number 22        Page 9 of 11




       Again, there is substantial evidence to support the ALJ not providing the limitations Johnson

seeks in her RFC. And, the hypothetical the ALJ posed to the vocational expert contained the

desired limitations.

       The fourth subpart of Johnson’s second objection is that “[t]he Magistrate Judge did not

address th[e] fact” “that the ALJ did not explain what she meant by “interaction.” Objections at 5

(citation omitted). This argument is without merit.

       The Oxford Dictionary defines the term “interaction’ as “[r]eciprocal action; action or

influence of persons or things on each other.” Interaction, Oxford English Dictionary Online,

https://www.oed.com/view/Entry/97519?redirectedFrom=interaction#eid (last visited September 27,

2020). It does not appear from the record that the ALJ employed a different meaning than this.

Further, Johnson fails to cite any authority suggesting the ALJ should be required to define such a

run-of-the-mill sort of term. Nor does she offer a persuasive case that the ALJ’s neglecting to do

so amounts to reversible error.

       To recap, the Court is unmoved by any of Johnson’s arguments in the four subparts to her

second objection. Accordingly, the Court will also overrule Johnson’s second objection.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Johnson’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court Saul’s decision denying DIB benefits to Johnson is

AFFIRMED.

       IT IS SO ORDERED.

       Signed this 30th day of September, 2020, in Columbia, South Carolina.

                                                  /s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE



                                                 9
    6:19-cv-01155-MGL          Date Filed 09/30/20      Entry Number 22         Page 10 of 11




Nevertheless, although the VA’s decision is not binding on the ALJ, see id., the general rule is that
an ALJ considering a disability claim must give substantial weight to a state-agency's disability
finding.      See Woods v. Berryhill, 888 F.3d 686, 692 (4th Cir. 2018).


        The ALJ “may deviate from this default rule and accord [the] disability decision less than
substantial weight if the record before the ALJ clearly demonstrates that such a deviation is
appropriate.” Id. (internal quotation marks omitted). “[T]o demonstrate that it is appropriate to
accord less than substantial weight to [the] disability decision, an ALJ must give persuasive,
specific, valid reasons for doing so that are supported by the record.” Id. (internal quotation marks
o            m             i           t            t           e           d            )          .
        To provide a valid reason for rejecting a state-agency finding, “an ALJ could explain which
aspects of the prior agency decision he finds not credible and why, describe why he finds other
evidence more credible, and discuss the effect of any new evidence made available after the VA
issued its decision. This list is not exclusive, but the point of this requirement—and of these
examples—is that the ALJ must adequately explain his reasoning; otherwise, we cannot engage in
a      m e a n i n g f u l           r e v i e w . ”              I d .      a t      6 9 2 - 9 3 .




                                                 10
     6:19-cv-01155-MGL          Date Filed 09/30/20          Entry Number 22        Page 11 of 11




This regulation only applies to claims filed before March 27, 2017. See 82 Fed. Reg. 5,844, 5,848
(Jan. 18, 2017); 20 C.F.R. § 404.1504. For claims filed on or after March 27, 2017, ALJs must still
consider the existence of disability decisions by other governmental or nongovernmental entities,
and any evidence underlying those decisions, but are no longer required “to provide written analysis
about how they consider the decisions from other governmental agencies.” 82 Fed. Reg. at 5,848.
Woods v. Berryhill, 888 F.3d 686, 692 (C.A.4 (N.C.), 2018)


K    i   s   e    r         v    .         S    a    u   l     –   7   /   3    0    /   2    0   2    0



To the extent Johnson does points to any specific evidence the ALJ failed to consider regarding the
VA’s disability decision, it is that she neglected to take into account “the VA finding that Johnson’s
combined impairments rendered her employable.”                               Objections at 2.


Law does not require ALJ to say she considered that the VA Found her disabled. Instead, it
requires she consider evidence VA relied upon in concluding she’s disabled.


“Perhaps the ALJ can explain why Mascio’s moderate limitation in concentration, persistence, or
pace . . . does not translate into a limitation in Mascio’s residual functional capacity. . . . [B]ecause
the ALJ here gave no explanation, a remand is in order.”




                                                    11
